DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 15-17, 21, 24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarzella et al (US2008/0187300).
Scarzella et al discloses a modular unit comprising a carrier member (7, para. 0039), a heating element (12), a thermal insulation jacket (8) including upper and lower portions with mating features (3, 5; para. 0039, Figure 2), upper and lower portions include a flat, longitudinal surface and mating features formed therein (Figures 2, 4), mating features include a protrusion and slot (Figures 2, 4), upper and lower portions have a U-shaped wall (6, 7), carrier member includes an upper and lower piece (7) to completely surround and receive conduit (9), a plurality of shims (Figure 2, horizontal middle piece connected to protrusion/slot, a terminal box (14) including an electrical connector (11) for connection with the heating element (12), and an end cap (10, 15, Figure 7, 14a, para. 0052) with an outer profile conforming to outer profile of thermal insulation jacket (Figure 8).

Allowable Subject Matter
Claims 6, 9-14, 18-20, 22, 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/December 3, 2022						Primary Examiner, Art Unit 3761